Simmons, C. J.
Where a .witness for the State who was being examined by the solicitor-general had testified more than once that she recognized the accused by his voice alone, and counsel for the accused objected to any further examination of the witness as to her identification of the accused, while the court might properly have required the solicitor-general to desist from asking any more questions on this line, it was, under section 3248 of the code, error requiring a new trial for the judge to remark to the solicitor-general in the hearing of the jury: “Well, if she knew him by recognizing his voice, that is sufficient. What more do you want?” This expression by the judge was at least an intimation of his opinion as to what the witness had testified, and as to its sufficiency to establish the identity of the accused as the perpetrator of the alleged offense.

Judgment reversed.